Citation Nr: 0334391	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an ulcer disorder. 

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
June 1957 and from February 1960 to April 1961.  

The claim for service connection for a psychiatric disorder 
initially was denied in a February 1962 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Syracuse, New York.  Also in that decision, the RO denied the 
veteran's claim for service connection for duodenal ulcers.  
He did not appeal that decision within one year of being 
notified of it in March 1962.

The RO in Buffalo, New York, again denied the claim for 
service connection for a psychiatric disorder in November 
1966.  But that RO granted the veteran's additional claim for 
nonservice-connected pension benefits in December 1966 based 
on permanent and total disability due to his mental 
impairment.

Several years later, in July 1979, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a psychiatric disorder.  And 
the veteran did not appeal that decision, either, within one 
year of being notified of it in July 1979.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from more recent rating decisions of the Buffalo RO.  
In July 2001, the RO increased the rating for the veteran's 
service-connected dermatitis from 0 to 30 percent, 
retroactively effective from March 20, 2001.  But the RO also 
determined that new and material evidence still had not been 
received to reopen his claim for service connection for an 
acquired psychiatric disorder.  Later, in July 2002, the RO 
also denied his claims for service connection for hearing 
loss in his right ear and for a stomach ulcer.  

Even more recently, in November 2002, the RO denied the 
veteran's claim for service connection for PTSD.  He was 
notified of that decision in a letter dated November 8, 2002.  
And in his substantive appeal (VA Form 9), received in 
February 2003, he expressed disagreement with that decision.  
His statement was a notice of disagreement (NOD).  However, 
the RO has not provided him a statement of the case (SOC) 
concerning this particular claim.  He also has not been given 
an opportunity to perfect an appeal to the Board concerning 
this additional claim for PTSD.  So this claim must be 
REMANDED to the RO, rather than merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Unfortunately, 
all of his other claims must be remanded as well.

Also note that a hearing was scheduled for October 2003 in 
Washington, D.C., before a Veterans Law Judge (VLJ) of the 
Board.  The veteran had requested this type of hearing in his 
September 2002 substantive appeal (VA Form 9).  But he failed 
to report for his hearing.  He did not contact VA to explain 
his absence or to request that his hearing be rescheduled, so 
his appeal is being processed as though he withdrew his 
hearing request.  See 38 C.F.R. § 20.702(d) (2003).  


REMAND

I.  New and Material Evidence-Ulcers

This claim initially was considered and denied in February 
1962.  And since the veteran did not timely appeal that 
decision, despite being duly notified of it, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).

This claim may be reopened, however, if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

Although the veteran did not timely appeal the February 1962 
decision that denied service connection for ulcers, the RO 
did not discuss the applicable laws and regulations for 
reopening previously denied claims (which were not appealed) 
when issuing its rating decision in July 2002 or even in the 
January 2003 Statement of the Case (SOC).  Rather, the RO 
only listed the provisions concerning service connection-on 
the merits, with no mention whatsoever of whether 
new and material evidence had been received to reopen this 
claim.  And that is the threshold preliminary determination 
that first must be made.  The Board must determine whether 
new and material evidence has been submitted because it 
affects the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been presented, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The RO therefore needs to provide the veteran an appropriate 
Supplemental Statement of the Case (SSOC) citing the laws and 
regulations governing claims to reopen and applying these 
laws and regulations to the specific facts of this case.  
38 C.F.R. § 19.31 (2003).  And this, in turn, will protect 
his procedural due process rights and prevent him for being 
unduly prejudiced in his appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).  

II.  Service Connection for Hearing Loss

VA is required to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A (West 2002).  

The veteran has submitted competent medical evidence 
confirming he has a bilateral sensorineural hearing loss.  
This is indicated in his VA progress notes dated from April 
2001 to October 2002.  He believes his hearing loss is 
related to his service in the military.  But he does not have 
the necessary medical training and/or expertise to make this 
determination, himself.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Although the veteran's service medical records (SMRs) do not 
show hearing loss as defined by 38 C.F.R. § 3.385, they 
indicate he was seen and treated on several occasions for 
earaches due to a fungus infection.

There is no medical opinion currently of record, however, 
indicating whether the veteran's current sensorineural 
hearing loss is related to his military service and, 
in particular, to the earaches caused by the infections in 
service.  Therefore, a medical examination is needed to make 
a decision on this claim.  

III.  New and Material Evidence-an Acquired Psychiatric 
Disorder Other than PTSD

Further development also is needed concerning this claim.  
Additional evidence, consisting of two articles, recently was 
received at the Board in October 2003.  The RO has not had an 
opportunity to consider this additional evidence in the 
first instance.  The veteran also has not indicated that he 
wants the Board to consider it before the RO.  38 C.F.R. 
§ 20.1304 (2003).

IV.  Increased Rating for Dermatitis

As for this claim, VA revised the regulations concerning the 
rating of skin disorders-effective August 30, 2002.  67 Fed. 
Reg. 49590-49599 (July 31, 2002).  This includes changes to 
38 C.F.R. § 4.118, Diagnostic Code 7806, the specific code at 
issue.  Where, as here, the laws or regulations change while 
a case is pending, the version most favorable to the veteran 
must be applied, absent congressional or Secretary intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  But the revised criteria only can be applied 
as of the effective date of the change, unless specifically 
indicated otherwise.  See VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000); see also 38 U.S.C.A. 
§ 5110(g) (West 2002), a liberalizing law shall not be 
earlier than the effective date thereof).  See, too, 
38 C.F.R. § 3.114 (2003).

The revised criteria set forth eight characteristics of 
disfigurement in assigning a particular rating.  But there 
currently is insufficient information to make this 
determination.  So the veteran needs to undergo another VA 
dermatological examination to obtain a medical opinion 
addressing the new criteria.  See 38 U.S.C.A. § 5103A(d).  

Moreover, following the VA examination in June 2001, while 
the examiner reported a diagnosis of dermatitis, he did not 
indicate whether the veteran's adverse symptomatology 
included, or did not include, exudation, constant exudation, 
constant itching, extensive lesions, ulcerations, extensive 
exfoliation or crusting, and/or systemic or nervous 
manifestations.  See 38 C.F.R. § 4.118, Code 7806 (2002).  
Likewise, no opinion was provided as to whether the skin 
disorder caused marked disfigurement or was exceptionally 
repugnant.  Id.  Therefore, in order to obtain a clarifying 
medical opinion evidence on the current severity of the 
service-connected skin disorder, a remand is required.  



V.  Service Connection for PTSD

Under the provisions of 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a timely NOD and, 
after receiving an SOC, completed by a substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2003).  

But as alluded to earlier, here, in a November 2002 decision, 
the RO denied the veteran's claim for service connection for 
PTSD.  And he submitted a timely NOD in February 2003 (it 
actually was his VA Form 9 concerning his other claims).  
But the RO has not provided him an SOC in response.  He also 
has not been given an opportunity to perfect an appeal to the 
Board concerning the claim for PTSD by submitting another 
substantive appeal (VA Form 9, etc.) concerning this specific 
issue.  He only has perfected an appeal concerning his other 
claims.

In Manlincon v. West, 12 Vet. App. 238 (1998), the Court 
indicated the appropriate disposition in these types of 
situations is to remand the claim in question to the RO-
rather than merely referring it there.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO must issue an SOC addressing 
the issue of the veteran's purported 
entitlement to service connection for 
PTSD.  He also must be advised of the 
time limit for filing a substantive 
appeal to the Board concerning this 
particular claim.  38 C.F.R. § 20.302(b).  
If, and only if, he perfects an appeal 
concerning this claim should it be 
returned to the Board.  

3.  The RO should review the evidence of 
record and determine whether new and 
material evidence has been received to 
reopen the veteran's claim for ulcers.  
This is the preliminary determination 
concerning this claim, and only if new 
and material evidence has been received 
should it also be reviewed on a de novo 
basis.  If the claim is not reopened, or 
is reopened but still denied, send the 
veteran and his representative an 
appropriate SSOC.  In the event the claim 
is not reopened, the SSOC must contain 
citations to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156.  It also must discuss how 
the cited law and regulation affects the 
decision and provide the reasons and 
bases for the determinations made.  

4.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
disabilities, including his service-
connected dermatitis.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
that have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

5.  Then schedule the veteran for VA 
audiological and otolaryngological (ear, 
nose and throat) examinations.  The 
examiners are requested to determine the 
nature, etiology and extent of any 
hearing loss found to be present.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiners for a review of the veteran's 
pertinent medical history.  Any tests 
deemed necessary should be conducted.  
The examiners are specifically asked to 
opine whether the veteran currently has a 
hearing loss disability that satisfies 
the requirements of 38 C.F.R. § 3.385 
(2003).  If he does, please also indicate 
whether it is at least as likely as not 
causally related to his service in the 
military.  Please discuss the rationale 
for all opinions expressed.

6.  Also schedule the veteran for a VA 
dermatological examination to determine 
the present severity of his dermatitis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.  Unretouched 
color photographs must be taken and made 
available for review.  The examiner is 
requested to state whether there is any 
visible or palpable tissue loss and any 
distortion or asymmetry of the facial 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips).  The examiner also should 
identify the size and location of each 
scar, and state whether each is elevated 
or depressed on palpation, adherent to 
the underlying tissue, whether and over 
how much area of the skin is hypo-or 
hyper-pigmented, whether and over how 
much area the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.), and whether and over how much area 
the skin is indurated and inflexible.  
The examiner should, as well, include a 
discussion of the resulting restrictions, 
if any, on activities and provide an 
opinion as to whether and to what extent 
such scars impact the veteran's 
employability.  

7.  Review the claims folder to ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2002); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Then readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, 
including the revised criteria for rating 
dermatitis, and consideration of any 
additional information obtained as a 
result of this remand.  The RO also 
should consider the evidence received at 
the Board in October 2003.  If the 
decision with respect to the claims on 
appeal remains adverse to the veteran, in 
any way, he and his representative should 
be furnished an SSOC and given time to 
respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




